IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40450
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JACOBO MENDOZA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-182-1
                       - - - - - - - - - -
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jacobo Mendoza appeals from his guilty-plea conviction for

possession with intent to distribute cocaine.   He argues on

appeal that his counsel rendered ineffective assistance by

failing: (1) to object to a factual inaccuracy in the PSR and to

move for a downward departure pursuant to U.S.S.G. § 5C1.2; and

(2) to move for a downward departure based on Mendoza’s age and

poor physical health.

     This court generally does not review ineffective-assistance-

of-counsel claims on direct appeal unless such claims were first

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40450
                                  -2-

raised in district court or the record is adequately developed to

permit review.     See United States v. Bounds, 943 F.2d 541, 544

(5th Cir. 1991).    The instant claims were not raised in district

court, and the record is not sufficient to warrant our review in

the instant appeal.    The instant appeal is therefore DISMISSED

without prejudice to Mendoza’s right to raise the instant claims

in a motion to vacate, set aside, or correct sentence pursuant to

28 U.S.C. § 2255.

     APPEAL DISMISSED.